This is a petition for a rehearing. The defendant thinks we overlooked certain questions that he presented and that we decided others erroneously. The questions which are thought to have escaped our attention were in fact duly considered and if they were not specifically mentioned in the opinion it was because we considered that they were not of sufficient merit to require discussion. As to the questions the defendant thinks we decided erroneously, no sufficient reason is given in the petition for changing our views.
The petition is denied, without argument, under the rule.